Title: From Alexander Hamilton to William Short, 29 May 1790
From: Hamilton, Alexander
To: Short, William


Treasury Department May 29th. 1790.
Sir

I am honored with your letters of the 28th & 30th, which did not come to my hands ’till the 27th instant.
The conduct you have prescribed to yourself in regard to the negociations concerning the Debt of the United States, appears to be very prudent and judicious, and such as will give the United States a convenient election of the measures to be pursued in future.
Previously to the receipt of your favour, I had written to the Commissioners upon the business of their letter of the 25th of January, a duplicate of which you were so good as to enclose to me. Considering their zeal, exertions and general deportment on former occasions as entitling them to the regard of Government, I wrote them in a manner corresponding with those impressions, yet so as to leave the United States at full liberty in their final determinations on the late transaction and particularly guarding against the ill consequences that would result from establishing a precedent of this nature. It is possible when our arrangements shall be completed, that the United States may find it convenient to confirm this transaction, but in the mean time it appeared most adviseable to treat it as I have mentioned.
I am to acknowlege my obligation to you for the return of the Vessels and Cargoes from the United States, that have arrived in the ports of France. It will be on many occasions a very useful document.
With cordial satisfaction, Sir, I reciprocate your congratulations on the late happy change in the situation of our Country, and I feel great pleasure in receiving information so authentic, that it has influenced favourably the dispositions of the European Nations. A prosecution of the same just and salutary principles, it may be reasonably hoped, will give permanency to our present advantages and secure a larger portion of those benefits, which the United States are qualified to produce.
I have the honor to be, with great respect Sir,   Your most obedt Servt.
Alexander HamiltonSecretary of the Treasury
William Short EsquireChargé des affaires from the United states at the Court of France

